DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 7/8/2021. Claims 1-3, 5-10, 12-17 and 19-20 are pending and have been examined. 

Response to Amendment
Claims 1, 8 and 15 were amended by applicant, and no claims were cancelled or added in the amendment. Claims 4, 11 and 18 were previously cancelled in the amendment filed 1/29/2021.

Response to Arguments
Applicant's arguments filed 7/8/2021 with respect to the rejections of claims 1-3, 5-10, 12-17 and 19-20 under 35 U.S.C. 103 over Evermann in view of Dawson and Wang have been carefully and fully considered, but they are not persuasive.
With reference to amended claim 1, applicant states “Claim 1 now recites: determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base, wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query; and acquiring the keyword of the intention of the query based on the judgment rule” and asserts that Wang “only teaches that the word segmentation unit 400 relies on data from a query log 402 and a dictionary 404, the segmented sentence is passed a natural language parser 412, and the parser 412 attempts to parse the segmented sentence according to a set of rules found in a rule database 416 to obtain a parse tree.” and “in Wang, the rules are found first, and then the syntactic structure is obtained based on the rules. Therefore, in Wang, the rules cannot be determined according to the syntactic structure segment.” before concluding that “the rules in Wang is used to parse the segmented sentence rather than used to acquire the key word of the intention of the query. Therefore, Wang fails to disclose ‘the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query and acquiring the keyword of the intention of the query based on the judgment rule’. Therefore, claim 1 is patentable. For similar reasons, claims 8 and 15 are patentable.” (applicant’s remarks, pages 8-10, emphasis in original, citing lines 47-51 in col.6 and lines 9-10 and 35-41 in col. 9 of Wang).
wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query”, are not taught in the portions of the Wang reference cited in the previous Office Action. The examiner disagrees in view of newly cited reference non-patent literature Li et al. (U.S. Patent Application Pub. No. 2015/0293970 A1, hereinafter “Li”). The examiner points applicant to the below discussion of Wang and Li.
As detailed below, the combination of the Evermann, Dawson, Wang and the newly cited Li reference teaches all the limitations of amended claims 1, 8 and 15.
Regarding the “determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base, wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query” limitation added to amended claims 1, 8 and 15, the examiner points to the discussion of Wang and Li below. 
In particular, with regard to the “determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base” limitation recited in independent claims 1, 8 and 15, the examiner points to col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38 of Wang, which disclose that “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase] and 
Further, regarding the “wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query” limitation added to claims 1, 8 and 15, page 12, lines 6-17 of applicant’s specification disclose “the keyword of the intention of the query is acquired based on the judgment rule after the judgment rule corresponding to the query is determined. For example, when the user inputs the query ‘how to say 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in English’, the syntactic structure segment of the query is ‘how to say in English’ by analyzing the query with the related technology. Since a language type ‘English’ is included in the query, the knowledge base ‘language type’ related to the query may be acquired, in which various languages such as English, Germany and Korean etc. are included in the knowledge base. And then, the judgment rule ‘how to say in XX’' corresponding to the query may be determined according to the syntactic structure segment ‘how to say in English’ and the knowledge base ‘language type’, in which ‘XX’ represents one language in the knowledge base ‘language type’. The keyword of the intention of the query is determined as ‘translation’ based on the judgment rule”. Therefore, “the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query”, under the broadest reasonable interpretation (BRI), is any rule associated with or corresponding to a query or question 
With continued reference to the above-noted wherein clause, the examiner points to paragraphs 39-40, 46, 61, 63, 66 and 85 of Li, which disclose that “the search engine may filter the sentence pair in the sentence library, after establishing the at least one sentence pair in the sentence library. …. the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., a determined judgment rule]. For example, a first sentence ‘interesting places to travel on October 1st’ and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question”, “the user may input the first query in an input box provided by the search engine, after establishing the sentence library. Then, the search engine may search the sentence library according to the first query, thus obtaining the intention”, “the second sentence is filtered, if the first query includes the keyword of the preset type of the second sentence, such as an interrogative ‘what’.” [i.e., a filtering rule corresponding to the query is used to acquire a keyword of the intention of the query], “the Qa-Qb interactive sentence pair may be filtered according to a filtering rule. … the filtering rule includes: the core point of Qb is in the question”, “an intention clarification guidance sentence is provided according to a first query” [i.e., acquiring and providing the intention clarification guidance sentence that includes the keyword of the intention of the query], “Then, the Qa-Qb interactive sentence pair is filtered according to a searching rule” and “the second obtaining unit 120 obtains the second sentence, if the first query excludes a keyword of a preset type of the second sentence.  … the second sentence is filtered, if the first query includes the keyword of the preset type of the 
With regard to the above-noted “acquiring the keyword of the intention of the query based on the judgment rule” limitation recited in claims 1, 8 and 15, the examiner points to col. 9, lines 37-41 of Wang, which disclose that “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]. 
Additionally, with continued reference to the above-noted acquiring limitation, the examiner also points to paragraphs 39-40, 46, 61, 63, 66 and 85 of Li, which disclose that “the search engine may filter the sentence pair in the sentence library ... the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., according to/based on the judgment rule] … a first sentence … and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the search engine may search the sentence library according to the first query, thus obtaining the intention” [i.e., the intention of the query], “the second sentence is filtered, if the first query includes the keyword of the preset type of the second sentence, such as an interrogative ‘what’.” [i.e., a filtering rule corresponding to the query is used to acquire a keyword of the intention of the query], “the Qa-Qb interactive sentence pair may be filtered according to a filtering rule. … the filtering rule includes: the core point of Qb is in the question”, “an intention clarification guidance sentence is provided according to a 
 Lastly, as detailed below, the combination of Evermann, Dawson, Wang and Li (i.e., Evermann in view of Dawson and Wang, and further in view of Li) teaches the limitations of amended independent claims 1, 8 and 15 and dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20.
Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evermann (U.S. Patent Application Pub. No. 2014/0365209 A1, hereinafter “Evermann”) in view of Dawson et al. (U.S. Patent Application Pub. No. 2010/0228693 A1, hereinafter “Dawson”) and Wang et al. (U.S. Patent No. 6,766,320 .
The applied Li reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the Li reference, December 18, 2014 and its publication date of October 15, 2015, which is more than one year prior to the effective filing date of the instant application, i.e., October 31, 2016, Li constitutes prior art under 35 U.S.C. 102(a)(1). The examiner further notes that the Li reference does not have any inventors in common with the instant application and claims foreign priority to Chinese application no. 201410144036.7, filed on April 10, 2014, which is also prior to the effective filing date of the instant application, i.e., October 31, 2016.
With respect to claim 1, Evermann discloses the invention as claimed including a method for analyzing an intention of a user of a terminal comprising a processor and memory (see, e.g., paragraphs 50, 54 and 61, “Examples of the user device 104 include … a handheld computer, a personal digital assistant (PDA), a tablet computer, a laptop computer, a desktop computer, a cellular telephone, a smart phone”, “user device 104 includes a memory interface 202, one or more processors 204” [i.e., a user terminal device 104 includes a processor and memory]) based on artificial intelligence (page 1, lines 18-20 of applicant’s specification disclose “the AI field include[s] robots, speech recognition, image recognition, natural language processing and expert system[s] etc., in which the natural language processing is a significant aspect of AI and has been widely applied in a search engine technology.” Aside from merely repeating the claim language (see, e.g., page 2, lines 4-5, 9-10 and 27-28, page 4, lines 26-27 and page 8, lines 1-2), the specification is silent regarding the meaning of , comprising:
receiving a query from the user of the terminal (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving input from a user of the terminal/user device 104], “natural language input received from the user”, “the user request is received”, “The questions are … received from the users” [i.e., receive request/question/query from a user]);
acquiring a keyword of an intention of the query according to a preset strategy (aside from repeating the claim language, applicant’s specification does not ; ... 
determining the intention of the query according to the keyword and the qualifier (page 6, lines 9-10, 17-19, 24-25 and 28-29 of applicant’s specification , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (lines 8-9 of page 11 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree” [i.e., identify/acquire named entities/nouns/keywords], “using the parse node tree, create simple subject-predicate-object clauses from complex sentences [i.e., acquiring keywords/subjects/objects from sentences/queries] using a set of rules and heuristics” [i.e., according to a rule strategy]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes  and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., parsing/analysis to acquire syntactic information/syntactic structure segment of the sentence/query], “building concept sets containing concept-relation-concept triples, whereby each concept set is supported by … semantic interpretation using the results of previous natural language processing and various knowledge .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial intelligence), as suggested by Dawson (See, e.g., Dawson, paragraph 267). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base … ; and
acquiring the keyword of the intention of the query based on the judgment rule.
determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase], “after segmentation, the segmented sentence [i.e., segmentation to acquire syntactic structure segment] is passed a natural language parser 412 and a keyword module 410. The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416.” [i.e., determine/find a judgment rule in rules database 416 corresponding to the query sentence according to the syntactic structure segment and the knowledge base]) ... ; and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Evermann in view of Dawson to provide a search engine architecture that is designed to handle a full range of user queries, from complex sentence-based queries to simple keyword searches, where the search engine architecture includes a natural language parser that parses a user query 
Although Evermann in view of Dawson and Wang substantially teaches the claimed invention, Evermann in view of Dawson and Wang is not relied on to teach wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query.
In the same field, analogous art Li teaches wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query (page 12, lines 6-17 of applicant’s specification disclose “the keyword of the intention of the query is acquired based on the judgment rule after the judgment rule corresponding to the query is determined. For example, when the user inputs the query ‘how to say 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in English’, the syntactic structure segment of the query is ‘how to say in English’ by analyzing the query with the related technology. Since a language type ‘English’ is included in the query, the knowledge base ‘language type’ related to the query may be acquired, in which various languages such as English, Germany and Korean etc. are included in the knowledge base. And then, the judgment rule ‘how to say in XX’' corresponding to the query may be determined according to the syntactic 
Alternatively, Li also teaches acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., paragraphs 39-40, 46, 61, 63, 66 and 85, “the search engine may filter the sentence pair in the sentence library ... the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., according to/based on the judgment rule] … a first sentence … and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the search engine may search the sentence library according to the first query, thus obtaining the intention” [i.e., the intention of the query], “the second sentence is filtered, if the first query includes the keyword of the preset type of the second sentence, such as an interrogative ‘what’.” [i.e., a filtering rule corresponding to the query is used to acquire a keyword of the intention of the query], “the Qa-Qb interactive sentence pair may be filtered according to a filtering rule. … the filtering rule includes: the core point of Qb is in the question”, “an intention clarification guidance sentence is provided according to a first query” [i.e., acquiring the intention clarification guidance sentence including the keyword of the intention of the query], “Then, the Qa-Qb interactive sentence pair is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Evermann in view of Dawson and Wang to provide an “information searching method, which can guide and clarity a search intention of the user” (i.e., an intention of a query from a user) and an “information searching device” where an “intention clarification guidance sentence provided by the search engine is obtained, and the first query is updated according to the intention clarification guidance sentence, and the search result is provided according to the updated query such as the second query, such that the search intention of the user is clarified” (See, e.g., Li, paragraphs 8 and 11). Doing so would have allowed Evermann in view of Dawson and Wang to use Li’s information searching method and device to “improve an accuracy of a search engine to identify the searching intention of the user, satisfy requirements of the user, and improve the user experience” wherein “an accuracy of the search engine to identify the search intention of the user is increased and requirements of the user are satisfied, and in this way a user experience is improved”, as suggested by Li (See, e.g., Li, paragraphs 8 and 11). 

With respect to independent claim 8, Evermann discloses the invention as claimed including an apparatus for analyzing an intention based on artificial intelligence (as indicated above, “analyzing an intention based on artificial intelligence”, , comprising:
one or more processors, a memory having instructions executable by the processor stored thereon, wherein the one or more processors are configured to perform acts (see, e.g., paragraphs 19, 49 and 73, “method is performed at an electronic device with one or more processors and memory storing one or more programs for execution by the one or more processors” [i.e., programs/instructions executable by the processor], “one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input” [i.e., one or more software modules 114 include instructions executable by the one more  of:
receiving a query from a user of the apparatus (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving input from a user of the apparatus/user device 104], “natural language input received from the user”, “the user request is received”, “The questions are … received from the users” [i.e., receive request/question/query from a user]);
acquiring a keyword of an intention of the query according to a preset strategy (as indicated above, “a preset strategy”, under the BRI, is a plan or method that has been set for obtaining a goal or result) (see, e.g., paragraphs 9, 13 and 19, “the actionable intent is determined, at least in part, based on the particular words in the text string” [i.e., acquiring particular words/keywords of an intent/intention], “the natural language processor receives a text string … and determines a domain of the text string by applying a first word-matching process (e.g., comparing the words in the text string to words associated with many different domains) … determine the user's intent”, “A domain of the text string is determined using natural language processing by applying a first word-matching process to at least the first portion of the text string. It is determined whether the second portion of the text string matches at least one word of a set of words associated with the domain by applying a second word-matching process to the second portion of the text string. Upon determining that the second portion of the text string matches at least one word of the set of words, a user intent is determined from ; ... 
determining the intention of the query according to the keyword and the qualifier (as indicated above, a “qualifier”, under the BRI, is any modifier of a keyword such as time or place) (see, e.g., paragraph 102, “the natural language processor 332 identifies an actionable intent (or domain) based on the user request [i.e., determine/identify intent/intention of user request/query], the natural language processor 332 generates a structured query to represent the identified actionable intent … the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters [i.e., according to a qualifier] are populated with the specific information [i.e., according to the keyword] and requirements specified in the user request. For example, the user may say ‘Make me a dinner reservation at a sushi place at 7.’ In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be ‘restaurant reservation’ based on the user input [i.e., determine query intention]. According to the ontology, a structured query for a ‘restaurant reservation’ domain may include parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like [i.e., qualifiers such as time, date] … natural language processor 332 generates a partial structured query for the restaurant reservation domain, where the partial structured query includes the parameters {Cuisine=’Sushi’} and {Time=’7 pm’}.” [i.e., query intent is based on keywords-restaurant , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (as indicated above, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree” [i.e., identify/acquire named entities/nouns/keywords], “using the parse node tree, create simple subject-predicate-object clauses from complex sentences [i.e., acquiring keywords/subjects/objects from sentences/queries] using a set of rules and heuristics” [i.e., according to a rule strategy]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents” [i.e., including a subject/keyword and an modifier/qualifier of the subject/keyword], “the system is operable to produce 
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., parsing/analysis to acquire syntactic information/syntactic structure segment of the sentence/query], “building concept sets containing concept-relation-concept triples, whereby each concept set is supported by … semantic interpretation using the results of previous natural language processing and various knowledge resources: upper level and domain specific ontologies, dictionaries/thesauri” [i.e., a knowledge base required by the segment]).

Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base … ; and
acquiring the keyword of the intention of the query based on the judgment rule.
In the same field, analogous art Wang teaches determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A  … ; and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Evermann in view of Dawson to provide a search engine architecture that is designed to handle a full range of user queries, from complex sentence-based queries to simple keyword searches, where the search engine architecture includes a natural language parser that parses a user query and extracts syntactic and semantic information so that the parser is robust in that it not only returns fully-parsed results (e.g., a parse tree), but is also capable of returning partially-parsed fragments in those cases where more accurate or descriptive 
Although Evermann in view of Dawson and Wang substantially teaches the claimed invention, Evermann in view of Dawson and Wang is not relied on to teach wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query.
In the same field, analogous art Li teaches wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query (as indicated above, “the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query”, under the BRI, is any rule associated with or corresponding to a query or question (e.g., a search string, clause or sentence) that can be used to acquire a keyword of an intention of the query or question) (see, e.g., paragraphs 39-40, 46, 61, 63, 66 and 85, “the search engine may filter the sentence pair in the sentence library, after establishing the at least one sentence pair in the sentence library. … the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., a determined judgment rule] … a first sentence ‘interesting places to travel on October 1st’ and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the user may input the first query in an input box provided by the search engine, after establishing the sentence 
Alternatively, Li also teaches acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., paragraphs 39-40, 46, 61, 63, 66 and 85, “the search engine may filter the sentence pair in the sentence library ... the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., according to/based on the judgment rule] … a first sentence … and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the search engine may search the sentence library according to the first query, thus obtaining the intention” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Evermann in view of Dawson and Wang to provide an “information searching method, which can guide and clarity a search intention of the user” (i.e., an intention of a query from a user) and an “information searching device” where an “intention clarification guidance sentence provided by the search engine is obtained, and the first query is updated according to the intention clarification guidance sentence, and the search result is provided according to the updated query such as the second query, such that the search intention of the user is clarified” (See, e.g., Li, paragraphs 8 and 11). Doing so would have allowed Evermann in view of Dawson and Wang to use Li’s information searching method and device to “improve an accuracy of a search engine to identify the searching 

With respect to independent claim 15, Evermann discloses the invention as claimed including a non-transitory computer readable storage medium comprising instructions, wherein when the instructions are executed by a processor of a device (see, e.g., paragraphs 19, 68, and 73, “method is performed at an electronic device with one or more processors and memory storing one or more programs for execution by the one or more processors” [i.e., program instructions executable by processor of a device], “may be implemented in hardware, software instructions for execution by one or more processors, firmware, … or a combination of thereof” [i.e., executable instructions], “the computer readable storage media of memory 302, stores programs, modules, instructions” [i.e., instructions stored in a computer readable storage media]), to perform acts of:
receiving a query from a user of the device (see, e.g., paragraphs 61, 79-80 and 104, “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces … of the user device 104.” [i.e., receiving input from a user of the terminal/user device 104], “natural language input received from the user”, “the user request is received”, “The questions are … received from the users” [i.e., receive request/question/query from a user]);
acquiring a keyword of an intention of the query according to a preset strategy (as discussed above, “a preset strategy”, under the BRI, is a plan or method that has been set for obtaining a goal or result) (see, e.g., paragraphs 9, 13 and 19, “the actionable intent is determined, at least in part, based on the particular words in the text string” [i.e., acquiring particular words/keywords of an intent/intention], “the natural language processor receives a text string … and determines a domain of the text string by applying a first word-matching process (e.g., comparing the words in the text string to words associated with many different domains) … determine the user's intent”, “A domain of the text string is determined using natural language processing by applying a first word-matching process to at least the first portion of the text string. It is determined whether the second portion of the text string matches at least one word of a set of words associated with the domain by applying a second word-matching process to the second portion of the text string. Upon determining that the second portion of the text string matches at least one word of the set of words, a user intent is determined from the text string based at least in part on the domain and the at least one word of the set of words” [i.e., compare keywords of the query intention to set of words associated with preset domains to determine the user’s intent according to a preset word-matching process/method/strategy]); ... 
determining the intention of the query according to the keyword and the qualifier (as indicated above, a “qualifier”, under the BRI, is any modifier of a keyword such as time or place) (see, e.g., paragraph 102, “the natural language processor 332 identifies an actionable intent (or domain) based on the user request [i.e., determine/identify intent/intention of user request/query], the natural language , wherein acquiring a keyword of the intention of the query according to a preset strategy comprises: 
acquiring the keyword of the intention of the query according to a rule strategy (page 11, lines 8-9 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse .
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree and
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment.
In the same field, analogous art Dawson teaches acquiring a qualifier of the intention of the query according to the keyword based on a syntax tree (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 253, 255-256 and 267-268, “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents” [i.e., including a subject/keyword and an modifier/qualifier of the subject/keyword], “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502” [i.e., the query/sentence 502], “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate (or verb phrase), and object” [i.e., convert syntax tree 506 into clauses 514 to acquire a qualifier of a subject keyword - a semantic relation based on the syntax tree 506], “the system permitting the user to control by user input (including user input specifying selections of … parameter values) [i.e., qualifiers/parameters/modifiers] … output representation 530 advantageously provides 
acquiring a syntactic structure segment of the query and a knowledge base required by the syntactic structure segment (see, e.g., paragraphs 99, 113 and 150, “each sentence is parsed into syntactic and semantic information”, “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., parsing/analysis to acquire syntactic information/syntactic structure segment of the sentence/query], “building concept sets containing concept-relation-concept triples, whereby each concept set is supported by … semantic interpretation using the results of previous natural language processing and various knowledge resources: upper level and domain specific ontologies, dictionaries/thesauri” [i.e., a knowledge base required by the segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., 
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base … and
acquiring the keyword of the intention of the query based on the judgment rule.
In the same field, analogous art Wang teaches determining a judgment rule corresponding to the query according to the syntactic structure segment and the knowledge base (see, e.g., col. 6, lines 47-51 and col. 9, lines 9-10 and 35-38, “A query string is passed to the natural language-based robust parser 142, which performs robust parsing and extracts syntactic as well as semantic information for natural language queries” [i.e., syntactic information including syntactic structure of the query], “segmentation unit 400 relies on data from a query log 402 and a dictionary 404” [i.e., the knowledgebase], “after segmentation, the segmented sentence [i.e., segmentation to acquire syntactic structure segment] is passed a natural language parser 412 and a keyword module 410. The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416.” [i.e., determine/find a , ….; and
acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., col. 9, lines 37-41, “The parser 412 attempts to parse the segmented sentence according to a set of rules found in a rules database 416 … keyword unit 410 uses a word database 414 to extract and output keywords from the segmented sentence.” [i.e., extract/acquire the keyword of the sentence/query based on the rule]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Evermann in view of Dawson to provide a search engine architecture that is designed to handle a full range of user queries, from complex sentence-based queries to simple keyword searches, where the search engine architecture includes a natural language parser that parses a user query and extracts syntactic and semantic information so that the parser is robust in that it not only returns fully-parsed results (e.g., a parse tree), but is also capable of returning partially-parsed fragments in those cases where more accurate or descriptive information in the user query is unavailable (See, e.g., Wang, col. 2, lines 59-col. 3, line 1). Doing so would have allowed Evermann in view of Dawson to use the search engine architecture to return the best fully-parsed or partially-parsed interpretation possible (i.e., improved query parsing and query interpretation), as suggested by Wang (See, e.g., Wang, col. 2, col. 3, lines 4-7). 
Although Evermann in view of Dawson and Wang substantially teaches the claimed invention, Evermann in view of Dawson and Wang is not relied on to teach wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query.
In the same field, analogous art Li teaches wherein the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query (as indicated above, “the judgment rule corresponding to the query is configured to acquire the key word of the intention of the query”, under the BRI, is any rule associated with or corresponding to a query or question (e.g., a search string, clause or sentence) that can be used to acquire a keyword of an intention of the query or question) (see, e.g., paragraphs 39-40, 46, 61, 63, 66 and 85, “the search engine may filter the sentence pair in the sentence library, after establishing the at least one sentence pair in the sentence library. … the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., a determined judgment rule] … a first sentence ‘interesting places to travel on October 1st’ and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the user may input the first query in an input box provided by the search engine, after establishing the sentence library. Then, the search engine may search the sentence library according to the first query, thus obtaining the intention”, “the second sentence is filtered, if the first query includes the keyword of the preset type of the second sentence, such as an interrogative ‘what’.” [i.e., a filtering rule corresponding to the query is used to acquire a keyword of the intention of the query], “the Qa-Qb interactive sentence pair may be filtered according to a filtering rule. … the filtering rule includes: the core point of Qb is in the question”, “an intention clarification guidance sentence is provided according to a 
Alternatively, Li also teaches acquiring the keyword of the intention of the query based on the judgment rule (see, e.g., paragraphs 39-40, 46, 61, 63, 66 and 85, “the search engine may filter the sentence pair in the sentence library ... the second sentence in the sentence library is filtered according to a preset filtering rule [i.e., according to/based on the judgment rule] … a first sentence … and a second sentence ‘which place is interesting on October 1st’ have similar semantics and belong to a same question” [i.e., corresponding to the same question/query], “the search engine may search the sentence library according to the first query, thus obtaining the intention” [i.e., the intention of the query], “the second sentence is filtered, if the first query includes the keyword of the preset type of the second sentence, such as an interrogative ‘what’.” [i.e., a filtering rule corresponding to the query is used to acquire a keyword of the intention of the query], “the Qa-Qb interactive sentence pair may be filtered according to a filtering rule. … the filtering rule includes: the core point of Qb is in the question”, “an intention clarification guidance sentence is provided according to a first query” [i.e., acquiring the intention clarification guidance sentence including the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li with Evermann in view of Dawson and Wang to provide an “information searching method, which can guide and clarity a search intention of the user” (i.e., an intention of a query from a user) and an “information searching device” where an “intention clarification guidance sentence provided by the search engine is obtained, and the first query is updated according to the intention clarification guidance sentence, and the search result is provided according to the updated query such as the second query, such that the search intention of the user is clarified” (See, e.g., Li, paragraphs 8 and 11). Doing so would have allowed Evermann in view of Dawson and Wang to use Li’s information searching method and device to “improve an accuracy of a search engine to identify the searching intention of the user, satisfy requirements of the user, and improve the user experience” wherein “an accuracy of the search engine to identify the search intention of the user is increased and requirements of the user are satisfied, and in this way a user experience is improved”, as suggested by Li (See, e.g., Li, paragraphs 8 and 11). 


Evermann further discloses acquiring the keyword of the intention of the query according to a model strategy (aside from repeating the claim language – see, e.g., lines 15-22 of page 5 and lines 4-7 of page 17, applicant’s specification does not define “a model strategy”. The plain meaning of “strategy” is a plan, method, or series of maneuvers or stratagems for obtaining a specific goal or result. See https://www.dictionary.com/browse/strategy. Therefore, “a model strategy”, under the BRI, is a plan or method that uses a model to obtain a goal or result) (see, e.g., paragraphs 79, 81, 84 and 106, “using the … models implemented in the digital assistant module 326, the digital assistant performs at least some of the following: identifying a user's intent expressed in a natural language input received from the user; actively eliciting and obtaining information needed to fully infer the user's intent (e.g., by disambiguating words, names, intentions, etc.)”, “module 330 uses various acoustic and language models to recognize the speech input [i.e., a spoken, received query] as a sequence of phonemes, and ultimately, a sequence of words or tokens written in one or more languages … module 330 can be implemented using any suitable … language models, such as Hidden Markov Model” [i.e., acquiring/obtaining words/names/tokens/query keywords according to a model/model strategy], “identify words that match the phonemes (e.g., using a language model)”, “For example, the task flow model for the actionable intent of ‘restaurant reservation’ [i.e., a query] may include steps and instructions for contacting a restaurant and actually requesting a reservation 
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing or acquiring the keyword of the intention of the query according to a template strategy.
In the same field, analogous art Dawson teaches or acquiring the keyword of the intention of the query according to a template strategy (page 11, lines 8-9 of applicant’s specification disclose “The rule strategy refers to a method in which the intention of the query is determined according to a set of certain conditions.” Therefore, “a rule strategy”, under the BRI, is a method for determining a query intention according to a set of conditions, i.e., rules or heuristics) (see, e.g., paragraphs 148-149, “invoke lexical analysis to tag parts of speech, recognize named entities, analyze coreferences, identify time and numerical expressions, delineate noun and verb chunks, and last but not least construct a parse node tree” [i.e., identify/acquire named entities/nouns/keywords], “using the parse node tree, create simple subject-predicate-object clauses from complex sentences [i.e., acquiring keywords/subjects/objects from sentences/queries] using a set of rules and heuristics” [i.e., according to a rule strategy]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is 

Regarding claims 3, 10, and 17, as discussed above, Evermann in view of Dawson, Wang and Li teaches the method of claim 2, the apparatus of claim 9, and the computer readable medium of claim 16.
Although Evermann in view of Dawson substantially teaches the claimed invention, Evermann in view of Dawson is not relied on to teach wherein acquiring the keyword of the intention of the query according to a template strategy comprises:
analyzing the query and acquiring a query segment or a query sentence pattern of the query;
matching the query segment or the query sentence pattern to a pre-labeled template set; and
acquiring a label corresponding to a successfully matched template, wherein the label is regarded as the keyword of the intention of the query.
wherein acquiring the keyword of the intention of the query according to a template strategy comprises:
analyzing the query and acquiring a query segment or a query sentence pattern of the query (see, e.g., col. 4, lines 48-51 and col. 9, lines 7-12, “the user enters a complete sentence, the search engine 140 has the ability to parse the sentence for syntactic and semantic information. This information better reveals the user's intention” [i.e., analyzing a search query sentence and parse to acquire a query sentence pattern – syntactic and semantic information], “word segmentation unit 400, which identifies individual words in a sentence. The word segmentation unit 400 relies on data from a query log 402 and a dictionary 404. In English, words are separated by spaces and hence, word segmentation is easily accomplished.” [i.e., analyzing a query from query log 402 and identify/acquire query segments/words]);
matching the query segment or the query sentence pattern to a pre-labeled template set (see, e.g., col. 3, lines 11-13 and col. 7, lines 3-6, “The question matcher correlates the questions with a group of possible answers arranged in standard templates that represent possible solutions to the user query” [i.e., correlating/matching question/query segments to a standard set of templates], “matching component 206 identifies related templates from a template database 210 [i.e., set of templates] that group together similar question parameters. The templates have associated indexed answers that are maintained in an answer database 212.” [i.e., correlate/match query segment or sentence pattern to pre-labeled/indexed templates]);
acquiring a label corresponding to a successfully matched template, wherein the label is regarded as the keyword of the intention of the query (see, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Evermann in view of Dawson to provide a search engine architecture that is designed to handle a full range of user queries, from complex sentence-based queries to simple keyword searches, where the search engine architecture includes a natural language parser that parses a user query and extracts syntactic and semantic information so that the parser is robust in that it not only returns fully-parsed results (e.g., a parse tree), but is also capable of returning partially-parsed fragments in those cases where more accurate or descriptive information in the user query is unavailable (See, e.g., Wang, col. 2, lines 59-col. 3, line 1). Doing so would have allowed Evermann in view of Dawson to use the search engine architecture to return the best fully-parsed or partially-parsed interpretation possible (i.e., improved query parsing and query interpretation), as suggested by Wang (See, e.g., Wang, col. 2, col. 3, lines 4-7). 


Evermann further discloses analyzing the query and acquire a query segment of the query (see, e.g., paragraphs 147 and 159, “determines a domain of the text string using natural language processing by applying a first word-matching process to at least the first portion of the text string … determining the domain of the text string includes processing the text string using a natural language processor that includes an ontology, where the natural language processor … determines what nodes in the ontology are implicated by the words in the text string”, “selects at least a subset of the plurality of candidate text strings” [i.e., analyze query text string to determine acquire a subset/segment of the query text string]);
generating a plurality of candidate intentions according to the query segment (see, e.g., paragraph 160, “determines a plurality of user intents from the selected subset of the plurality of text string” [i.e., generate/determine plurality of candidate user intents/intentions according to the subset/segment of the query string]).
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing screening the keyword of the intention of the query from the plurality of candidate intentions based on a pre-established intention recognition model.
In the same field, analogous art Dawson teaches screening the keyword of the intention of the query from the plurality of candidate intentions based on a pre-established intention recognition model (see, e.g., paragraphs 258 and 296-298, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial 

Regarding claims 6, 13 and 20, as discussed above, Evermann in view of Dawson, Wang and Li teaches the method of claim 1, the apparatus of claim 8, and the computer readable medium of claim 15.
Although Evermann substantially discloses the claimed invention, Evermann is not relied on for explicitly disclosing acquiring a syntactic structure and a syntactic relation based on the syntax tree; and
determining the qualifier of the intention of the query according to the syntactic structure and the syntactic relation.
In the same field, analogous art Dawson teaches acquiring a syntactic structure and a syntactic relation based on the syntax tree (see, e.g., paragraphs 99, 253 and 255-256, “each sentence is parsed into syntactic and semantic information, described by Penn Treebank part-of-speech tags.” [parse to acquire syntactic information/structure based on the syntax tree], “syntax tree 506 includes exemplary nodes 508 representing various part-of speech constituents … syntax tree 506 is or forms part of a Penn Tree Bank”, “the system is operable to produce one or more syntax trees 506 in response to each natural language sentence 502”, “the system converts the syntax tree 506 into a set of simple clauses 514, by using natural language techniques”, “clauses 514 are converted into semantic relations … a subject, predicate ; and
determining the qualifier of the intention of the query according to the syntactic structure and the syntactic relation (as indicated above a “qualifier”, under the BRI, can be any modifier of a keyword) (see, e.g., paragraphs 99, 113 and 267, “each sentence is parsed into syntactic and semantic information …tree is subsequently used to create simple subject-verb-object clauses” [i.e., according to the syntactic information/structure and syntactic relation between subjects, verbs and objects in clauses], “executing a step of syntactic analysis leading to incipient semantic structures, i.e. concept-relation-concept triples” [i.e., determine qualifier/modifier of subject/object/concept/keyword according to syntactic relation], “determining user intention (as represented by the user input)” [i.e., intention of the input/query]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Evermann to incorporate the teachings of Dawson to provide a system that receives input of unstructured text which includes one or more natural language sentences and/or information expressible as one or more natural language sentences (i.e., receiving a query) where the system is operable to produce a syntax tree in response to each natural language sentence and convert the syntax tree into a set of clauses using natural language techniques (See, e.g., Dawson, paragraphs 252-253 and 255). Doing so would have allowed Evermann to provide a means of determining user intention (as represented by the user input) (i.e., an intention of the query), and advantageously provide a means of distributing and incorporating this knowledge into machine intelligence (i.e., based on artificial 

Regarding claims 7 and 14, as discussed above, Evermann in view of Dawson, Wang and Li teaches the method of claim 1 and the apparatus of claim 8.
Evermann further discloses searching according to the intention and acquiring a search result corresponding to the intention after the intention is determined (see, e.g., paragraphs 102-103, “once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent.” [i.e., after the intention is identified/determined], “the natural language processor 332 passes the structured query … to the task flow processing module 336 … task flow processor 336 is configured to receive the structured query from the natural language processor 332, complete the structured query, if necessary, and perform the actions required to ‘complete’ the user's ultimate request … the task flow models include procedures for … task flows for performing actions associated with the actionable intent.” [i.e., complete structured query to acquire a search result corresponding to the intent/intention]). 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. For example, Tran et al. (U.S. Patent 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125